986 F.2d 1416
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Donald A. FLAX, Defendant-Appellant.
No. 92-7161.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 21, 1993Decided:  February 17, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CR-89-82-3)
Donald A. Flax, Appellant Pro Se.
N. George Metcalf, Assistant United States Attorney, Stephen Lawrence Miller, Office of the United States Attorney, Richmond, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Donald A. Flax appeals from the district court's order denying his post-appeal motions for jail and good time credit and for correction of his presentence report.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Flax, No. CR-89-82-3 (E.D. Va.  Sept. 28, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED